Title: To Benjamin Franklin from Henry Grand, 8 November 1781
From: Grand, Henri-Maximilien (Henry)
To: Franklin, Benjamin


sir
Paris Novr. the 8th. [1781]
I take the liberty to send you by the Bearer two pair of Worsted stockings. The one is English & is the finest worsted. It will become much whiter at the first Wash. The other pair is made in France. I believe this will be smoother to the Skin; they tell me it is of a better Wool than that of the Model you gave me. You will be pleased to return me that you dont like & shall in exchange send you a Second pair of that which pleases you. The Size of that pair made in france agrees best with the Model I also return you.
Our Friends Messrs. Strahlborn & Wolff at St. Petersbourg write that instead of drawing on Paris for which place they have no Exchange, they will be obliged to draw on Amsterdam for their payments to Mr. Dana. But their way of expressing themselves makes it uncertain whether they had or had not then paid Mr. Dana any Money. Nor can I tell, by what they Say, whether he is arrived or not. However if they have paid him any money they will Soon draw.
The Letters from St. Petersburg are, in coming only, 24 days. The same in going.
I am with due Respect sir Your most obedient & Most humble servant
Hy. Grand
 
Addressed: A Son Excellence / Monsieur Benjn. Franklin / Passy.
Notation: Hy. Grand Nov 8. 1781
